DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-10 are being treated on the merits.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed feature "wherein the strips of hook-and-loop fasteners are arranged widthwise with respect to the integral base layer" as recited in claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because:
In paras. 0008 and 0020, there are multiple instances of "volcanized silicon". However, the word "volcanized" which does not exist and appears to be "vulcanized"; even if the word is "vulcanized", "silicon" is a hard crystalline semiconductor which cannot be vulcanized;
In paras. 008 and 0020, there are multiple instances of "3/4”"; however, it is unclear what the curly quotation mark represents.  If Applicant means for the unit of inch, straight quotation marks should be used instead of curly quotation marks.
Appropriate clarification and/or correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: 
In claim 2, there is no antecedent basis in the specification for a "wherein the inner, heat resistant layer is more than 1/2”";
In claim 3, there is no antecedent basis in the specification for "wherein the inner, heat resistant layer is 3/4”".
Claim Objections 
Claim 1 is objected to because of the following informalities:
In Claim 1, line 8, "where" appears to read "wherein".
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the limitation "the inner, heat resistant layer is fabricated from 15 shore durometer volcanized silicon", which renders the claim indefinite.  First, with respect to "15 shore durometer", Applicant appears to be claiming a durometer hardness of a material; however, there are different durometer hardness scales for measuring the hardness of different materials, e.g., Shore 00, Shore A, Shore D, or Rockwell M; and a durometer hardness under different scales has different values.  Second, with respect to "volcanized silicon", the word "volcanized" which does not exist and appears to be "vulcanized"; and even if the word is "vulcanized", "silicon" is a hard crystalline semiconductor which cannot be vulcanized.  Therefore, it is unclear what Applicant is claiming.  The metes and bounds of the claim are unclear and cannot be ascertained.   Further clarification is required.  As such, no prior art is applied to this limitation. 
	Claim 1 recites the limitation "the planar heat-shield defining a first region and a second region of the integral base layer", which renders the claim indefinite.  The claim does not provide any attachment configuration of the planar heat-shield relative to the integral base layer.  It is unclear how the planar heat-shield defines a first region and a second region of the integral base layer and where the first region and the second region are located.  For examination purposes, the limitation has been construed to be the integral base layer comprising a first region and a second region.
	Claim 1 recites the limitations "the adjustable fasteners of the first region" and "the adjustable fastener of the second region".  There is insufficient antecedent basis for these limitations in the claim. For examination purposes, the limitations have been construed to be "the at least one adjustable fastener of the first region" and "the at least one adjustable fastener of the second region".
	Claim 2 recites the limitation "wherein the inner, heat resistant layer is more than 1/2”", which renders the claim indefinite.  First, it is unclear whether 1/2” refers to ½ inch.  It is noted that for the unit of inch, straight quotation marks should be used instead of curly quotation marks.  Second, even if 1/2” refers to ½ inch, the limitation does not state which dimension of the inner, heat resistant layer is more than ½ inch.  Therefore, it is unclear what Applicant is claiming.  The metes and bounds of the claim are unclear and cannot be ascertained.   Further clarification is required.  As such, no prior art is applied to this limitation.
	Claim 3 recites the limitation "wherein the inner, heat resistant layer is 3/4”", which renders the claim indefinite.  First, it is unclear whether 3/4” refers to 3/4 inch.  It is noted that for the unit of inch, straight quotation marks should be used instead of curly quotation marks.  Second, even if 3/4” refers to 3/4 inch, the limitation does not state which dimension of the inner, heat resistant layer is 3/4 inch.  Therefore, it is unclear what Applicant is claiming.  The metes and bounds of the claim are unclear and cannot be ascertained.   Further clarification is required.  As such, no prior art is applied to this limitation.
	Claim 7 recites the limitations "the first planar fabric region" and "the second planar fabric region".  There is insufficient antecedent basis for these limitations in the claim. For examination purposes, "the first planar fabric region" has been construed as "the first region" and "the second planar fabric region" has been construed as "the second region".
	Claim 8 recites the limitations "the first planar fabric region" and "the second planar fabric region".  There is insufficient antecedent basis for these limitations in the claim. For examination purposes, "the first planar fabric region" has been construed as "the first region" and "the second planar fabric region" has been construed as "the second region".
	Claim 9 recites the limitation "the first and second planar regions".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been construed as "the first and second regions".
	Claims 2-10 each depend from rejected claim 1 and are likewise rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Carrington (US 2008/0000002 A1) in view of Dodd (US 2006/0179538 A1) and further in view of Mastronardi (US 2009/0113593 A1) and Kingsford (US 8,231,816 B2).
Regarding claim 1, Carrington discloses a wearable motorcycle heat-shield device (a wearable protective garment 10, which comprises heat-shield materials thereby capable of being used as a wearable motorcycle heat-shield device; fig. 2; para. 0019) comprised of 
a planar integral base layer (band 30, not including the portion of cover layer 35 sewed to enclose protective body 20; figs. 2, 4; paras. 0019, 0025) having an outer surface (upper surface; see annotated fig. 2) and an inner surface (lower surface; see annotated fig. 2), 
a planar heat-shield (a pocket holding a protective body 20; see fig. 1 and annotated fig. 2; paras. 0019, 0029) durably attached to the outer surface of the integral base layer (attached to outer surface of lower layer 35; see figs. 2, 4; para. 0025), the planar heat-shield having an outer cover (the portion of cover layer 35 enclosing protective body 20; see fig. 4 and annotated fig. 2; para. 0025) and an inner, heat resistant layer (protective body 20, which comprising heat-shield polymeric materials; fig. 4; paras. 0019, 0025), 
the planar heat-shield defining a first region (see annotated fig. 2) and a second region (see annotated fig. 2) of the integral base layer (see annotated fig. 2), the first region having at least one adjustable fastener on its outer surface (a hook-type fastener 40; fig. 2; para. 0022) and the second region having at least one adjustable fastener on its inner surface (a loop-type fastener 50; fig. 2; para. 0022), 
wherein the at least one adjustable fastener of the first region are so configured as to securely attach to the at least one adjustable fastener of the second region so that a user, having a leg, may temporarily wear the wearable motorcycle heat-shield device on the user's leg (figs. 2, 5; para. 0022).
	Carrington does not explicitly disclose wherein the planar integral base layer fabricated from a blend of styrene butadiene rubber ("SBR") and chloroprene.  However, Carrington does disclose wherein the planar integral base layer comprises an elastomeric rubber material (para. 0022).  Further, Dodd teaches a wearable leg heat-shield device (protective shin guard 11; figs. 1-2; para. 0027) comprising an integral base layer (substrate layer 13; figs. 1-2), wherein the integral base layer fabricated from an elastomeric rubber material which is a blend of styrene butadiene rubber ("SBR") and chloroprene (para. 0028).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the material for the planar integral base layer as disclosed by Carrington, with wherein the planar integral base layer fabricated from a blend of styrene butadiene rubber ("SBR") and chloroprene as taught by Dodd, in order to provide a conformable substrate constructed from an elastomeric material such that the conformable substrate can be easily wrapped around and shaped to the contours of a person's lower leg or shin (Dodd; para. 0028).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the material of the planar integral base layer as claimed, in order to provide a durable and flexible material to conform to the contour's a person's lower leg. Also, such a configuration would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Carrington does not disclose wherein the outer cover of the heat-shield is fabricated from a woven blend of oxidized polyacrylonitrile ("Oxidized PAN") and aramid fibers.  However, Carrington does disclose wherein the outer cover of the head shield (the portion of cover layer 35 enclosing protective body 20; see fig. 4 and annotated fig. 2) comprises a woven blend of polymeric materials (para. 0022).  Further, Mastronardi teaches a heat-shield portion (protective portion 20; fig. 1; para. 0028) of a leg protector (leg protector 10 for a motorcycle rider; fig. 1; paras. 0021, 0027), where an outer cover of the heat-shield portion is fabricated from a woven blend of oxidized polyacrylonitrile ("Oxidized PAN") and aramid fibers (para. 0026).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the material for the outer cover of the heat-shield as disclosed by Carrington, with wherein the outer cover of the heat-shield is fabricated from a woven blend of oxidized polyacrylonitrile ("Oxidized PAN") and aramid fibers as taught by Mastronardi, in order to provide an outer cover of the protective device which is not only flexible and durable, but also is capable of withstanding contact with a hot surface while preventing elevated levels of heat from passing therethrough to protect the skin from painful burns and scalding (Mastronardi; para. 0025), thereby the wearable protective garment is also capable of protecting the user against injury due to bumping into a hot object or falling onto a hot surface (Carrington; para. 0004).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the material of the outer cover of the heat-shield as claimed, in order to provide a durable and flexible material which is capable of protecting a wearer's skin from heat. Also, such a configuration would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Carrington does not disclose wherein the first region also having at least one adjustable fastener on its inner surface and the second region also having at least one adjustable fastener on its outer surface.  However, Kingsford teaches a wearable protective shield device (ankle wrap 2; figs. 1A, 1D; col. 10, ll. 49-62) comprising a planar integral base layer (figs. 1A, 1A', 1D), wherein the planar integral base layer having at least one adjustable fastener (loop fastener 6; figs. 1A, 1A', 1D; col. 10, ll. 49-62) on its inner surface (see figs. 1A, 1A') and at least one adjustable fastener (hook fastener 4; figs. 1A, 1A', 1D; col. 10, ll. 49-62) on its opposed outer surface (see figs. 1A, 1A', 1D).  Both Carrington and Kingsford teaches using a hook-and-loop fastening method to fasten a wearable wrap.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the planar integral base layer as disclosed by Carrington, with wherein the planar integral base layer having at least one adjustable fastener on its inner surface and also having at least one adjustable fastener on its opposed outer surface as taught by Kingsford, in order to provide an alternative approach to fasten the wearable protective device around a wearer's leg.  By combination of Carrington and Kingsford, Carrington would have the claimed feature wherein the first region also having at least one adjustable fastener on its inner surface and the second region also having at least one adjustable fastener on its outer surface.
Regarding claim 4, Carrington, Dodd, Mastronardi and Kingsford, in combination, disclose the wearable motorcycle heat-shield device of claim 1, and Carrington further discloses wherein the adjustable fasteners are strips of hook-and-loop fasteners (para. 0022).
Regarding claim 5, Carrington, Dodd, Mastronardi and Kingsford, in combination, disclose the wearable motorcycle heat-shield device of claim 4, and further discloses wherein the strips of hook-and-loop fasteners are arranged lengthwise with respect to the integral base layer (with respect to the width of the integral base layer; see fig. 2).
Regarding claim 6, Carrington, Dodd, Mastronardi and Kingsford, in combination, disclose the wearable motorcycle heat-shield device of claim 4, and Carrington further discloses wherein the strips of hook-and-loop fasteners are arranged widthwise with respect to the integral base layer (with respect to the length of the integral base layer; see fig. 2).
Regarding claim 7, Carrington, Dodd, Mastronardi and Kingsford, in combination, disclose the wearable motorcycle heat-shield device of claim 4, and Carrington further discloses wherein the strips of hook-and-loop fasteners are arranged so that the hook-and-loop fastener on the outer surface of the first planar fabric region mates with the hook-and-loop fastener on the inner surface of the second planar fabric region (see fig. 5 and annotated fig. 2; para. 0022).
Regarding claim 8, Carrington, Dodd, Mastronardi and Kingsford, in combination, disclose the wearable motorcycle heat-shield device of claim 4.  By combination of Carrington and Kingsford, Carrington would have wherein the first region also having at least one strip of hook-and-loop fastener on its inner surface and the second region also having at least one strip of hook-and-loop fastener on its outer surface.  Therefore, the modified wearable motorcycle heat-shield device would meet the claimed requirement that wherein the strips of hook-and-loop fasteners are so arranged that the hook-and-loop fastener on the outer surface of the second fabric region mates with the hook-and-loop fastener on the inner surface of the first fabric region.
Regarding claim 9, Carrington, Dodd, Mastronardi and Kingsford, in combination, disclose the wearable motorcycle heat-shield device of claim 4, and Carrington further discloses wherein the configuration of the hook-and-loop fasteners on the first and second planar regions allows the wearable motorcycle heat-shield device to be adjusted to accommodate any sized user (both strips of hook and loop material are preferably sized to allow adjusting the tightness of the band, and so that the band can be wrapped around extremities having different circumferences. para. 0022).
Regarding claim 10, Carrington, Dodd, Mastronardi and Kingsford, in combination, disclose the wearable motorcycle heat-shield device of claim 4, and Carrington further discloses wherein the integral base layer is perforated in order to dissipate heat (a knitted material, comprising little holes; paras. 0022, 0025).

    PNG
    media_image1.png
    569
    1318
    media_image1.png
    Greyscale

Annotated Fig. 2 from US 2008/0000002 A1

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional relevant references are cited on attached PTO-892 form and can be used to formulate a rejection if necessary.  Bodnar (US 2005/0114977 A1) and Taylor (US 2012/0084897 A1) are both directed to a thermal protection device for a user's leg.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732